             Case 2:18-cr-00131-RAJ Document 1322 Filed 06/11/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6
                                        AT SEATTLE
7
       UNITED STATES OF AMERICA,                           NO. CR18-131 RAJ
8
                              Plaintiff,
9                                                        ORDER GRANTING MOTION TO
                         v.                              SEAL EXHIBITS 1 AND 2 TO
10
                                                         UNITED STATES’ SUPPLEMENT IN
11                                                       RESPONSE TO ORDER FOR
       LAMONT JEFFREY REYNOLDS,
                                                         INFORMATION REGARDING
12
                                                         DEFENDANT’S CONDITION
                              Defendant.
13
14
            This matter has come before the Court on the motion to seal Exhibits 1 and 2 to
15
     United States’ Supplement in Response to Order for Information Regarding Defendant’s
16
     Condition. The Court has reviewed the motion and records in this case and finds there are
17
     compelling reasons to permit the filing under seal of Exhibits 1 and 2 to United States’
18
     Supplement in Response to Order for Information Regarding Defendant’s Condition, due
19
     to the sensitive information contained therein.
20
            IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #1320) is GRANTED.
21
     Exhibits 1 and 2 to United States’ Supplement in Response to Order for Information
22
     Regarding Defendant’s Condition shall remain filed under seal.
23
            DATED this 11th day of June, 2020.
24
25
26
                                                       A
                                                       The Honorable Richard A. Jones
27                                                     United States District Judge
28
      ORDER GRANTING MOTION TO SEAL - 1                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Reynolds, CR18-131 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
